     Case 1:20-cv-00363-KD-B Document 8 Filed 08/28/20 Page 1 of 1            PageID #: 12


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

MARCUS D. MCQUEEN,                              )
    Plaintiff,                                  )
                                                )
v.                                              )        CIVIL ACTION 1:20-00363-KD
                                                )
ALABAMA DEPT. OF CORRECTIONS,                   )
    Defendant.                                  )

                                         JUDGMENT

      In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that this action is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(g).

      DONE and ORDERED this the 28th day of August 2020.

                                         /s/ Kristi K. DuBose
                                         KRISTI K. DuBOSE
                                         CHIEF UNITED STATES DISTRICT JUDGE
